Citation Nr: 9913271	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-40 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION


The veteran served on active duty from April 1968 to April 
1970.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Hypertension was not diagnosed during service nor to a 
degree of 10 percent or more within the one-year period 
immediately following the veteran's separation from active 
military service.

3.  The veteran said, in April 1988, that he had been 
suffering from arterial hypertension since age 29, that is, 
since approximately 1977, when approximately seven years had 
elapsed since the veteran's separation from active military 
service, and a VA physician has explicitly said, more 
recently, that, in his opinion, the diagnosed hypertensive 
heart disease did not occur (i.e., had its onset) before, or 
during, the veteran's military service, but afterwards.

4.  The veteran is a combat veteran who was awarded the 
Purple Heart medal for wounds received in combat.

5.  While medical records in the file reveal several 
diagnoses of, and treatment for, PTSD in the early 1990's, as 
well as a VA hospitalization between December 1989 and 
January 1990 for what was eventually diagnosed as mind-
altering drugs, depression and PTSD, two board of VA 
psychiatrists who evaluated the veteran more recently, in 
February 1995 and January 1997, unanimously concluded that 
the veteran did not fulfill the diagnostic criteria for a 
diagnosis of PTSD and that, instead, only diagnoses of 
anxiety disorder and alcohol dependence, in remission, were 
warranted.


CONCLUSIONS OF LAW

1.  The veteran has failed to submit a claim for service 
connection for hypertension that is well grounded or capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for PTSD is not warranted, as the fair 
preponderance of the evidence is against the claim for such 
benefit.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

VA regulation also provides for the granting of service 
connection, on a presumptive basis, when it is shown that a 
chronic disease, such as cardiovascular-renal disease, 
including hypertension, was manifested to a degree of 10 
percent or more within one year from the veteran's separation 
from active military service, even if there is no evidence of 
the manifestation of such disease during service.  See, 
38 U.S.C.A. §§ 1101, 1112 (West 1991); and 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).


First Issue
Entitlement to service connection for hypertension:

The veteran contends that he is entitled to be service-
connected for hypertension.  A review of the evidence of 
record, however, reveals no diagnosis of hypertension or any 
other cardiovascular-renal disease during service or within 
the one-year period immediately following the veteran's 
separation from active military service in April 1970.  In 
fact, it is noted that, not only were the veteran's heart and 
vascular system clinically evaluated as normal in the report 
of medical examination that was prepared for separation 
purposes in April 1970, but the veteran denied ever having 
had, or currently having, high or low blood pressure in the 
report of medical history that he filled out, dated and 
signed on the same date.

Furthermore, the Board notes that the earliest medical 
evidence referring to problems with high blood pressure is 
contained in a VA outpatient medical record that was dated in 
April 1988, when more than 18 years had elapsed after the 
veteran's separation from active military service, and at 
which time it was noted that the veteran, a 39-year old obese 
male, was complaining of "arterial hypertension since the 
age of 29," which the Board notes means that the 
hypertension problems started, as per the veteran's own 
statements, sometime around 1977, when approximately 17 years 
had already elapsed since his separation from active military 
service.

The claims folder contains several other diagnostic 
impressions of hypertension, all of them produced many years 
after service and only one of which addresses the question of 
when is it most likely that this chronic disease had its 
onset.  In particular, it is noted that, according to the 
report of an August 1998 VA general medical examination, the 
veteran reported a history of high blood pressure and a 
catheterization in 1992, secondary to an episode of chest 
pain that had turned out to be a costochondritis.  It was the 
examiner's opinion that the injury or disease in question 
(the hypertensive heart disease, status post catheterization 
in 1992, that was diagnosed in this report) did not occur 
(i.e., did not have its onset) in or before the military, but 
afterwards.

As noted above, hypertension was never diagnosed during 
service or within the one-year period immediately following 
the veteran's separation from active military service.  
Service connection for hypertension is, consequently, not 
warranted on a direct or a  presumptive basis.

Additionally, while the Caluza criterion of a present 
disability has been met in the present case, the remaining 
two criteria have not been met, as there is no competent 
medical evidence in the record establishing the onset of the 
hypertension during service or establishing a causal 
relationship between the present disability and service.  In 
fact, as explained above, the record only shows that this 
chronic disease had its onset many years after service (as 
per the VA physician's August 1998, and, also, as per the 
veteran's own statements of April 1988).  Therefore, the 
Board has no other recourse but to conclude that the veteran 
has failed in his initial duty to submit a claim for service 
connection for hypertension that is well grounded, or 
plausible and capable of substantiation.  The claim has thus 
failed and must be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for hypertension.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to service connection for PTSD:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for PTSD.  The facts 
relevant to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

Also at the outset, it is noted that the Court has said that, 
when all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service-connection for post traumatic stress 
disorder (PTSD) requires the presence of the following three 
elements:  (1) a current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
specific claimed inservice stressor.  See, 38 C.F.R. 
§ 3.304(f) (1998); see also, Zarycki v. Brown, 6 Vet. App. 91 
(1993), and Cohen v. Brown, 10 Vet. App. 128 (1997).

At a minimum, a "clear diagnosis" of PTSD should be an 
"unequivocal" one.  See, Cohen, at 139.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Additionally, if the 
veteran is shown to be a combat veteran, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated by combat will be accepted as sufficient proof of 
service connection, as long as it is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, every reasonable doubt shall be resolved in favor of the 
veteran. 
See, 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)) 
(1998); see also, Zarycki, and Cohen.

In the present case, the veteran contends that he is entitled 
to be service-connected for PTSD.  The record supports his 
contentions of having been a combat veteran, as he was 
awarded the Purple Heart medal for wounds received in action 
while serving in the Republic of Vietnam during the Vietnam 
era.  The record also supports the veteran's assertion of 
having been diagnosed with, and treated for, PTSD, as several 
medical records (mostly outpatient medical records from VA) 
that have been produced since the early 1990's reflect 
several diagnoses of, and treatment for, PTSD, while another 
record reflects a VA hospitalization between December 1989 
and January 1990 for what was eventually diagnosed as mind-
altering drugs ("MAD"), depression and PTSD.
 
Notwithstanding the above, the Board notes that the veteran 
has been examined by two boards of VA psychiatrists, in 
February 1995 and in January 1997, and that, on both 
occasions, the psychiatrists' unanimous conclusion was that 
the veteran did not fulfill the diagnostic criteria for a 
diagnosis of PTSD and that, instead, only diagnoses of an 
anxiety disorder and alcohol dependence, in alleged 
remission, were warranted.  The veteran was described in 
January 1997 as a clean, adequately-dressed and groomed 
individual, who was alert and oriented in the three spheres 
("3X") and who had a good memory, a clear and coherent 
speech, fair insight and judgment, good impulse control, no 
hallucinations, thought or perceptual disorders, nor 
homicidal or suicidal ideations, and only an anxious mood and 
slight depression.

The above conclusions of February 1995 and January 1997 find 
additional support in the report of a VA mental disorders 
examination that was conducted in August 1998, in which the 
same diagnoses of anxiety disorder and alcohol dependence 
were again reported in Axis I, while "[e]conomic problems" 
were reported in Axis IV (the Axis where a mental health 
professional reports psychosocial and environmental problems 
that may affect the diagnosis, treatment and prognosis of the 
mental disorders diagnosed in Axes I and II).  According to 
the subscriber of this report, the veteran's record showed 
diagnoses of major depression and alcohol dependence and the 
veteran's "emotional reactions" had been described as 
"associated to his income situation."

The Board is certainly aware of the fact that the veteran is 
a combat veteran and a recipient of the Purple Heart medal.  
His allegations regarding the claimed stressors are therefore 
deemed credible because they, the Board notes, are certainly 
consistent with the circumstances that most likely surrounded 
his service in combat.  However, as explained above, the fact 
remains that two boards of VA psychiatrists who reviewed the 
entire file and examined the veteran have "unanimously" and 
categorically concluded that the veteran does not fulfill the 
criteria for a diagnosis of PTSD and that, therefore, such a 
diagnosis is simply not warranted.

The Board has weighed all the pertinent evidence of record 
and has determined that the medical conclusions of February 
1995 and January 1997, which were rendered by boards of 
psychiatrists who reviewed the file and examined the veteran, 
outweigh the PTSD diagnoses that are contained in the record, 
almost all of them produced in the early 1990's and all of 
them, except the one contained in the hospitalization report 
of December 1989/January 1990, rendered on an outpatient 
basis, most likely based on psychiatric evaluations that were 
not as thorough and complete as the ones that the veteran 
underwent in February 1995 and January 1997.  The Board 
therefore concludes that service connection for PTSD is not 
warranted because a fair preponderance of the evidence of 
record is against the claim for such a benefit.  The claim 
has failed and must be denied.


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for PTSD is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

